Motion Denied; Appeal Abated and Memorandum Opinion filed May 14,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00411-CR

                 MATTHEW CONARD NELSON, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1333593

                 MEMORANDUM                     OPINION


      On May 6, 2015, this court was formally notified of appellant’s death and
furnished a copy of appellant’s death certificate. The death of an appellant during
the pendency of an appeal deprives this court of jurisdiction. See Ryan v. State,
891 S.W.2d 275 (Tex. Crim. App. 1994). When an appellant dies after an appeal is
perfected but before this court issues the mandate, the appeal is to be permanently
abated. See Tex. R. App. P. 7.1(a)(2). Accordingly, we deny the motion to dismiss
the appeal and order the appeal permanently abated.



                                            PER CURIAM



Panel consists of Justices Boyce, McCally and Donovan.
Do Not Publish B Tex. R. App. P. 47.2(b).




                                        2